                       Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 1 of 12

AO 91 (Rev . 11 / 11) Criminal Complaint (approved by AUSAA. Reinitz)                                       19-086



                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                     Eastern District of Pennsylvania

                  United States of America                                 )
                                 V.                                        )
                       ASHIQ ASHFORD                                       )      Case No. 19_ (     7-'1--C ~rl)
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                April 15, 16, and 17, 2019              in the county of    Delaware and Philadelphia in the
        Eastern         District of ___
                                      Pe_n_n_s~yl_va    _ _ , the defendant(s) violated:
                                                   _ n_ia

             Code Section                                                            Offense Description
 Title 18, U.S.C. Section 2119 and 2               Carjacking and Aiding and Abetting
 - 2 counts

 Title 18, U.S.C. Section 924(c) and               Using, Carrying, and Brandishing a Firearm During and In Relation to a Crime of
 2 - 1 count                                       Violence and Aid ing and Abetting




          This criminal complaint is based on these facts:
 See attached affidavit




          ~ Continued on the attached sheet.




                                                                                        BRIAN A. HEFNER, SPECIAi:. AGENT, FBI
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date:             07/17/2019


City and state:                         Philadelphia, PA                                        BP. HART, U.S. MAGISTRATE JUDGE
                                                                                                      Printed name and title
           Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 2 of 12



                                         Attachment A

(continued from previous sheet)



Count Two-On or about April 15, 2019, in the Eastern District of Pennsylvania, ASHIQ
ASHFORD knowingly aided and abetted the use, carrying, and brandishing of a firearm, that is,
a .25 caliber Raven handgun, bearing serial number 819323, during and in relation to a crime of
violence for which he may be prosecuted in a court of the United States, that is, armed
carjacking, in violation of Title 18, U.S.C. Section 924(c)(l) and Title 18, U.S.C. Section 2.

Count Three- On or about April 17, 2019, in the Eastern District of Pennsylvania, ASHIQ
ASHFORD, with intent to cause death and serious bodily harm, took and aided and abetted the
taking from the person and presence of TC, by force and violence, and by intimidation, a motor
vehicle, that is, a maroon Toyota Highlander, with a Pennsylvania registration plate ending in
8419, that had been transported, shipped, and received in interstate and foreign commerce, in
violation of Title 18, U.S.C. Section 2119 and Title 18, U.S.C. Section 2.
       Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 3 of 12



             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


   I, Brian Hefner ("Affiant), being duly sworn under oath and deposed, state the following:


                       Background and Purpose of the Affidavit


1. I am a Special Agent with the Federal Bureau of Investigation (FBI), and have been since

   September 20, 2015. I am currently assigned to the Philadelphia Division. Since

   February 22, 2016, I have been assigned to the Violent Crimes Task Force ("VCTF") as a

   Special Agent. My current duties include, among other things, the investigation of

   fugitives, kidnappings, bank robberies and Hobbs Act robberies in violation of Title 18,

   United States Code, § 1951. As part of my regular duties, I also serve as the fugitive

   coordinator for the FBI Philadelphia Division.

2. This affidavit is being submitted in support of a criminal complaint and arrest warrant

   charging ASHIQ ASHFORD (hereinafter "ASHFORD"), date of birth in May 1995, with

   violations of Title 18, United States Code, Sections 2119 (carjacking, attempted

   carjacking, and aiding and abetting) and Title 18, United States Code, Sections 924( c)(1)

   and 2 (using, carrying, and brandishing a firearm during and in relation to a crime of

   violence and aiding and abetting). Based on the information outlined in this affidavit, as

   well as my training and experience, there is probable cause to believe that ASHFORD

   participated in a conspiracy to carjack and attempt to carjack, vehicles in the Eastern

   District of Pennsylvania. Moreover, in furtherance of these acts, ASHFORD was

   responsible for driving the subject vehicle during each of the crimes. In addition,

   ASHFORD was responsible for choosing the targeted vehicles and orchestrated how the

   crime would be carried out. Moreover, in furtherance of these acts, others known,

   including another charged individual referred to herein as "DEFENDANT 1"; as well as
       Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 4 of 12



    others yet unknown to the government; also participated in the crimes and utilized a

    firearm during the commission of each of the crimes.

3. Unless otherwise stated, the information contained in this affidavit is either personally

   known to me or has been related to me by others, including other law enforcement agents

    and officers, and/or a review of various documentation and records as more particularly

   described herein. Since this affidavit is being submitted for the limited purpose of

    securing an arrest warrant, I have not included each and every fact known to me

   concerning this investigation. I have set forth only the facts I believe are necessary to

   establish probable cause for the issuance of an arrest warrant.


              Carjackings and Attempted Carjackings Under Investigation


4. On April 15, 2019, at approximately 9:00 p.m., a victim identified herein as "KW" was

   sitting in her 2008 white BMW X-5, Pennsylvania tag ending in 1593, at Richfield and

   Walnut Street in Upper Darby, Pennsylvania, when she was approached by a black male

   who was unknown to her, but has since been identified as DEFENDANT 1.

   DEFENDANT 1 tapped the window with a silver handgun and told the victim to get out

   of the car and give him the keys. The victim complied and DEFENDANT 1 entered the

   BMW and was last seen turning left onto Locust Street from 69th Street. The victim's

   phone was inside the vehicle and later tracked to Wiltshire and Locust Street in Upper

   Darby where the phone was recovered on the highway.

5. On April 16, 2019, at approximately 8:59 a.m., a victim identified herein as "QC" was

   dropping off his fiance at ChesPenn Health Services located at Miller Avenue and State

   Road in Upper Darby, Pennsylvania. The victim was operating a 2013 white Porsche

   Boxer sedan, Georgia tag ending in 73805. After the victim's fiance exited the vehicle,

                                            2
       Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 5 of 12



   what QC described as a dark colored Chevy Malibu or Impala sedan with tinted taillights,

   occupied by three unknown black males, partially blocked traffic. A black male, who

   was unknown to QC but has since been identified as DEFENDANT 1, who was wearing

   a partial ski mask, exited the sedan and approached the victim. DEFENDANT 1 pointed

   a silver handgun at QC and demanded his cell phone and car keys. The victim exited his

   vehicle and went inside ChesPenn Health services to call 911. DEFENDANT 1 entered

   the vehicle, but was unable to get the Porsche into drive. DEFENDANT 1 then exited the

   Porsche and re-entered the black sedan. The black sedan was last seen traveling

   southbound on State Street from Miller Street. The Porsche was held as a crime scene by

   Upper Darby Police Department. Sergeant Phillip Lydon processed the Porsche for latent

   fingerprints and developed one latent card with three fingerprints from the backside of

   the door release. The latent card was sent to the Forensic Science Unit of Delaware

   County District Attorney's Office. The left ring finger of DEFENDANT 1 was identified

   from the latent print card.

6. On April 16, 2019 at approximately 2:28 p.m., a victim identified herein as "EB" was

   driving her 2018 dark gray Porsche Macan, Pennsylvania tag ending in 1941 on City

   Avenue, Philadelphia Pennsylvania, when she noticed a white BMW XS, occupied by

   two to three males, beeping the car's horn at her. EB slowed down and the BMW XS

   pulled in front of her car and suddenly stopped on City Avenue at Route 76 westbound.

   A black male, unknown to the victim, but since identified as DEFENDANT 1, exited the

   passenger side of the vehicle, armed with a silver handgun. DEFENDANT 1 approached

   the victim's vehicle and tapped on her window with the handgun while trying to open the

   driver side door. The victim started honking her car horn until DEFENDANT 1 ran back



                                            3
       Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 6 of 12



   to the BMW and fled eastbound on route 76. The victim called the police, who processed

   her Porsche as a crime scene and developed 5 latent print cards, which were submitted to

   the Latent Print Unit at the City of Philadelphia Police Department's Office of Forensic

   Science on April 17, 2019. On May 8, 2019, a print taken from the driver side handle of

   EB's car was found to match DEFENDANT 1's left palm.

7. On April 17, 2019, at approximately 4:02 a.m., a victim identified herein as "TC" was

   driving a maroon Toyota Highlander, Pennsylvania tag ending in 8419, into his

   workplace at Cedar Farms located on Hornig Road, Philadelphia Pennsylvania. When

   the victim pulled into the rear of the business, what TC described as a white SUV, pulled

   up to his vehicle and a black male who was unknown to the victim, but since identified as

   DEFENDANT 1, exited the vehicle and pointed a small dark colored gun at him.

   DEFENDANT 1 demanded TC's cell phone and keys. The victim complied and

   DEFENDANT 1 drove away with TC's vehicle and phone, and was followed by the

   white SUV.

8. On April 17, 2019 at approximately 10:35 a.m., a victim identified herein as "CD" was

   exiting the Whole Foods located at 15 E Wynnewood Road, Wynnewood, Pennsylvania.

   She was walking to her gray 2015 BMW X6, Pennsylvania tag ending in 6182, when she

   noticed what she described as a cranberry-colored Jeep SUV driving around the parking

   lot. When CD got to her vehicle, she observed two black males exit the SUV, and

   observed that the driver stayed in the vehicle. All three males were unknown to the

   victim. DEFNENDANT 1 approached the back of CD's vehicle, while the other male,

   who has since been identified by law enforcement, and is referred to herein as

   "SUBJECT 1", approached CD from the front of her vehicle armed with a small silver



                                           4
       Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 7 of 12



   semi-automatic handgun. SUBJECT 1 demanded her keys. CD repeatedly stated no and

   both DEFENDANT 1 and SUBJECT 1 went back to the cranberry-colored SUV and the

   driver drove the vehicle out of the parking lot in an unknown direction.


                         Search of DEFENDANT 1's Residence


9. On April 17, 2019, Detective Zachary Jordan of the Philadelphia Police Department

   Southwest Detective Division made contact with Sergeant Phillip Lydon of the Upper

   Darby Police Department Detective Division in reference to the multiple carjacking

   robberies in Philadelphia and Upper Darby. Based on information received from

   Sergeant Lydon, including the print that had been recovered matching DEFENDANT 1,

   Detective Jordan prepared a search warrant for the residence of DEFENDANT 1 located

   at 5540 Lansdowne Avenue, Philadelphia Pennsylvania. Detective Jordan was also

   contacted by your affiant and Task Force Officer Donald Liebsch of the FBI Violent

   Crimes Task Force in reference to the multiple carjackings.

10. On April 17, 2019 Upper Darby Police Department obtained an arrest warrant for

   DEFENDANT 1 in reference to the robbery at Miller and State Road, Upper Darby

   Pennsylvania, as described above.

11. On April 18, 2019, members of law enforcement served a search warrant obtained by the

   Philadelphia Police Department at DEFENDANT 1's last known address on Lansdowne

   A venue in Philadelphia Pennsylvania. DEFENDANT 1 was arrested hiding in a closest

   in his basement bedroom. Also present in the home were ASHFORD and another male.

   A silver .25 caliber Raven handgun, brown handle, bearing serial number 819323, loaded

   with six (6) live rounds with one (1) live round in the chamber, was recovered from a

   book shelf. Multiple items belonging to complainant KW, including her purse and a

                                           5
       Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 8 of 12



   temporary Pennsylvania driver's license, were recovered from the first floor stairway

   landing. In addition, during the execution of the search warrant, a black iPhone cellular

   phone, (hereinafter "ASHFORD PHONE"), which ASHFORD identified to law

   enforcement as being his (ASHFORD ' s) phone, was seized.


              Statement of DEFENDANT 1 and Subsequent Investigation


12. On April 18, 2019 at 8:02 a.m. , DEFENDANT 1 was read his Miranda warnings and

   waived his rights, agreeing to be interviewed by law enforcement. DEFENDANT 1 then

   gave a statement admitting he participated in the carjacking and attempted carjacking

   robberies listed above. DEFENDANT 1 confirmed his roles in these crimes.

   DEFENDANT 1 stated that he brandished a firearm for all of the carjackings and

   attempted carjackings, except for the attempted carjacking at the Whole Foods in

   Wynnewood. DEFENDANT 1 identified ASHFORD as the driver of the subject vehicle

   during all of the crimes. DEFENDANT 1 stated that at least one other male associate,

   (hereinafter "UNSUB 1") of ASHFORD ' s participated in some of the crimes and

   identified SUBJECT 1, who is known to DEFENDANT 1 to use the nickname "Stretch,"

   as the subject responsible for brandishing the firearm during the attempted carjacking at

   the Whole Food in Wynnewood. The investigation into UNSUB 1 and SUBJECT 1 is

   ongoing.

13. On April 18, 2019, acting on information provided by DEFENDANT 1, your affiant and

   TFO Donald Liebsch, surveilled the area around 1500 N Ithan Street in an attempt to

   recover the vehicles taken. We were able to locate the 2016 maroon Toyota Highlander,




                                            6
           Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 9 of 12



        Pennsylvania tag ending in 8419 at 1464 N Frazier Street and had it towed to the

                                                 1
       Philadelphia Police lot for processing.

    14. On April 23 , 2019 the City of Philadelphia Office of Forensic Science, Firearms

        Identification Unit examined the firearm recovered at the search of DEFENDANT 1' s

       residence. Specifically, this firearm was a silver .25 caliber Raven handgun, bearing

       serial number 819323. The firearm was found to be operable. Therefore, it meets the

       definition of a firearm as set forth in 18 U.S.C. § 921(a)(3). DEFENDANT 1 stated that

       this was the firearm used during 4 of the 5 carjackings and attempted carjackings. 2

    15. On April 23 , 2019, the 2008 white BMW X-5 , Pennsylvania tag ending in 1593 was

       recovered by the Philadelphia Police Department, parked on the highway at 5342

       Arlington Road, Philadelphia Pennsylvania and was towed.

    16. Pursuant to a state search warrant issued by the Commonwealth of Pennsylvania on

       April 29, 2019 on the iPhone ASHFORD identified to law enforcement as his phone

       when found during the search warrant discussed above, a logical cellular phone

       extraction was completed on the ASHFORD PHONE. Results of the search of the

       extraction of ASHFORD PHONE revealed the following information:




1
  On April 19, 2019, the Highlander was processed and 13 latent print cards were submitted to
the Latent Print Unit at the City of Philadelphia Police Department's Office of Forensic Science
on 04/ 19/2019. On 05/01 /2019 prints taken from exterior rear driver side window was found to
match SUBJECT 1' s right palm.
2
  According to DEFENDANT 1, during the carjacking of the Highlander on April 17, 2019, he
had a BB gun, not the Raven handgun.

                                                     7
         Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 10 of 12



         a. April 15, 2019

                 1.    At approximately 8:53 p.m., a Google search for BMW X-5 was

                       conducted. 3

                11.    At approximately 9:02 p.m., a photograph of the stolen 2008 white BMW

                       X-5 Vehicle Identification Number (VIN) was taken. Based on metadata,

                       the location of the photograph is within close proximity to the location of

                       the carjacking of the BMW X-5.

                111.   At approximately 9:02 p.m., an audio message was sent to a currently

                       unidentified male (hereinafter, "UNSUB 2") via the application

                       "WhatsApp." During the audio message, a male believed to be

                       ASHFORD, based upon the identifiers in the phone regarding the

                       "to/from" information, as well as the content of the message, is heard

                       indicating that he (ASHFORD) needs to take the vehicle to his "safe spot."

                       This is approximately 2 minutes after the carjacking ofKW's BMW X-5.

                1v. At approximately 9:22 p.m., a photograph of KW's stolen 2008 white

                       BMW X-5 was taken.

          b. April 16, 2019

                  1.   At approximately 2:49 p.m., a text message was sent to a contact

                       identified in the phone as "Bae." The text message stated that ASHFORD

                       is with DEFENDANT 1.




3This is the same day that KW's BMW X-5 was stolen via armed carjacking, as discussed in
paragraph 4.
                                                 8
          Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 11 of 12



                 11. On the same day, there are multiple Google searches for Porsche vehicles,

                        specifically Porsche Boxers. 4

          c. April 17, 2019

                  1. At approximately 4:38 a.m., a photograph of the VIN of TC's carjacked

                        2016 Toyota Highlander w_as taken. 5 In addition, at the same time, a

                        photograph of the 2016 Toyota Highlander was taken.

                 11. At approximately 4:40 a.m., an audio message was sent to UNSUB2 via

                        the application WhatsApp. During the audio message, ASHFORD is

                        heard stating that he got a 2016 Highlander.

                 111.   At approximately 8:00 a.m., ASHFORD sent a text to SUBJECT 1. The

                        text contained a list of all the cars ASHFORD was interested in carjacking

                        and/or stealing. The list included some of the vehicles targeted in the 5

                        incidents outlined above.

                 1v. At approximately 10:10 a.m., there were multiple Google searches for a

                        2015 BMW X-6.

          d. Additional searches of the extraction revealed numerous audio messages via the

              application WhatsApp between ASHFORD and UNSUB2. The majority of the

              audio messages contained conversations about obtaining multiple vehicles and

              many of the messages include the price ASHFORD would be able to obtain for

              the vehicles. In addition to the audio messages, there are also several exchanges

              of photographs of vehicles and a list of vehicles, that based on the nature of the



4 This is the same day that the attempt of QC's Porsche Boxer occurred, as discussed in
paragraph 5; and EB's Porsche Macan, as discussed in paragraph 6.
5 As discussed in paragraph 7.

                                                    9
         Case 2:19-mj-01227 Document 1 Filed 07/17/19 Page 12 of 12



             conversation indicate that the vehicles were targeted or illegally obtained by being

             stolen and/or carjacked.

  17. Each of the vehicles that were stolen/attempted to be stolen during the carjackings

      described herein were manufactured outside the Commonwealth of Pennsylvania.


                                             Conclusion


  18. Because of the aforementioned facts, to include DEFENANT 1's statement and the

      results of the cell phone extraction of ASHFORD PHONE, there is probable cause to

      believe that ASHFORD has committed violations of Title 18, United States Code,

      Sections 2119 and 2 (carjacking and aiding and abetting - 2 counts) and Title 18, United

      States Code, Sections 924(c)(l) and 2 (using, carrying, and brandishing a firearm during

      and in relation to a crime of violence and aiding and abetting - 1 count).




                                                            Special Agent
                                                            Federal Bureau oflnvestigation




Sworn to and subscribed
before me this 17      day
of July, 2019.




                                                10
